Bboyles, C. J.
1. The excerpt from the charge of the court complained of was authorized by the evidence and was not error for any reason assigned.
2. Complaint is made that the court, without a request to do> so, failed to instruct the jury upon the law of alibi. The evidence as to an alibi was not of such strong probative value as to require a charge upon that subject, in the absence of a timely and appropriate written request. See Paulk v. State, 8 Ga. App. 704 (2) (70 S. E. 50).
3. The verdict was authorized by the evidence. An accomplice of the ac-. cused testified that he and the defendant committed the burglary *664charged in the indictment, and that testimony was sufficiently corroborated by evidence that, independently of the testimony of the accomplice, led to an inference of the defendant’s guilt of the offense charged. An attempt was made to impeach the accomplice, but evidently the jury, as they had the right to do, believed his testimony, notwithstanding the introduction of the evidence tending to impeach him. Tire refusal to grant a new trial was not error.
Decided March 24, 1933.
G. Y. Harrell, Love B. Harrell, Olin J. Harrell, G. Y. Harrell Jr., for plaintiff in error.
Hollis Fork, solicitor-general, contra.

Judgment affirmed.


Maolntyre and Guerry, JJ., concur.